Case: 12-30694   Document: 00512340918   Page: 1   Date Filed: 08/14/2013




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                               FILED
                                                             August 14, 2013
                               No. 12-30694
                                                              Lyle W. Cayce
                                                                   Clerk
In the Matter of: CHARLES PAUL ALONZO, JR.; CAROLYN WILLIAMS
ALONZO,

                 Debtors
________________________________________________________________________

E.H. MITCHELL & COMPANY, L.L.C.,

                  Appellant

v.

CHARLES PAUL ALONZO, JR.; CAROLYN WILLIAMS ALONZO; PAUL
DOUGLAS STEWART, JR.; DESTIN RESOURCES, L.L.C.; WILBUR BABIN,
aka BILL BABIN; DAVID V. ADLER,

                 Appellees
________________________________________________________________________

E.H. MITCHELL & COMPANY, L.L.C.,

                  Appellant

v.

CHARLES PAUL ALONZO, JR.; CAROLYN WILLIAMS ALONZO; DESTIN
RESOURCES, L.L.C.; WILBUR BABIN, aka BILL BABIN,

                 Appellees
________________________________________________________________________
     Case: 12-30694       Document: 00512340918         Page: 2     Date Filed: 08/14/2013

                                       No. 12-30694

E.H. MITCHELL & COMPANY, L.L.C.,

                     Appellant

v.

CHARLES PAUL ALONZO, JR.; CAROLYN WILLIAMS ALONZO; DESTIN
RESOURCES, L.L.C.; WILBUR BABIN, aka BILL BABIN,

                     Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CV-2426



Before REAVLEY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       E.H. Mitchell & Company, L.L.C. (“E.H. Mitchell”) obtained a significant
judgment against Charles Paul Alonzo, Jr. in 2009. By the time E.H. Mitchell
obtained the judgment, Mr. Alonzo and his wife had transferred all immovable
assets that would have satisfied that judgment to an irrevocable trust. E.H.
Mitchell filed an action in Louisiana state court seeking to avoid the transfers
of the immovable assets to the irrevocable trust but, before it was able to obtain
relief in that case, the Alonzos filed for Chapter 7 bankruptcy. The bankruptcy
trustee (“the Trustee”), pursuant to 11 U.S.C. § 544(b), stepped into E.H.
Mitchell’s shoes and avoided the transfers of the immovable assets to the
irrevocable trust for the benefit of the bankruptcy estate.
       E.H. Mitchell initiated several adversary proceedings in the Alonzo’s
bankruptcy case based on its contention that it holds valid pre-petition judicial


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
    Case: 12-30694      Document: 00512340918        Page: 3    Date Filed: 08/14/2013

                                     No. 12-30694

mortgages or liens on certain immovable assets the Trustee recovered. The
bankruptcy court concluded that E.H. Mitchell did not have valid judicial
mortgages or liens on the recovered immovable assets and the district court
affirmed.
      Here, E.H. Mitchell challenges the bankruptcy court’s conclusion that it
did not obtain a valid judicial mortgage under Louisiana law when it recorded
the judgment against Mr. Alonzo on April 3, 2009. E.H. Mitchell also challenges
the bankruptcy court’s conclusion that E.H. Mitchell did not obtain a valid lien
through its attempts to garnish certain immovable assets held by the irrevocable
trust. “In reviewing the rulings of the bankruptcy court, this court applies the
same standards of review as applied by the district court.” In re ASARCO,
L.L.C., 702 F.3d 250, 257 (5th Cir. 2012). In conducting this review, we review
de novo the bankruptcy court’s conclusions of law, and the bankruptcy court’s
findings of fact for clear error. Id. Having reviewed the briefs, the applicable
law, and the record, we conclude that there is no reversible error in the
bankruptcy court’s conclusion that E.H. Mitchell does not hold valid pre-petition
judicial mortgages or liens on the immovable assets the Trustee recovered
pursuant to 11 U.S.C. § 544(b).1
      AFFIRMED.




      1
        In reaching this conclusion, like the district court, we assume arguendo that the
judgment E.H. Mitchell obtained against Mr. Alonzo qualifies as a final judgment under
Louisiana law.

                                           3